Citation Nr: 9910232	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service from September to December 
1941, and from April 1945 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  By correspondence dated September 17, 1993, the veteran 
was informed of the September 14, 1993, denial of his claims 
for increased disability ratings.

2.  The veteran's Notice of Disagreement was received January 
10, 1994.

3.  A Statement of the Case was issued to the veteran April 
4, 1994.  This document was sent to what is still the 
veteran's address of record.

4.  The veteran's Substantive Appeal, dated in March 1997, 
was received by VA on April 4, 1997, approximately two and a 
half years after his appeal period had expired.


CONCLUSION OF LAW

The veteran did not timely file a Substantive Appeal to the 
rating decision of September 14, 1993.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  By a rating decision dated September 14, 1993, 
the RO denied the veteran's claims for increased disability 
ratings for limitation of movement of mandible with old 
healed fracture with impairment of mastication, partial; 
scar, shrapnel wound, of the left side of the face; and scar, 
frenum of the tongue with slight speech impairment.  The 
veteran was informed of this adverse rating decision by 
correspondence dated September 17, 1993.  This correspondence 
noted that a VA Form 4107a was enclosed that explained the 
veteran's procedural and appellate rights.

The veteran's Notice of Disagreement was received January 10, 
1994.  A Statement of the Case was issued April 4, 1994.  
Among other things, the correspondence attached to the 
Statement of the Case informed the veteran that if the RO did 
not hear from him in 60 days, they would assume he did not 
intend to complete his appeal and the record would be closed.  
It is noted that this correspondence was sent to what is 
still the veteran's address of record.

Although there is other correspondence on file from the 
veteran dated in 1996, the RO did not receive the veteran's 
VA Form 9, Appeal to the Board, regarding his claim for 
increased disability ratings until April 4, 1997.  Further, 
it is noted that this document was dated March 25, 1997.

In May 1997, the RO sent correspondence to the veteran 
acknowledging receipt of his VA Form 9.  However, the RO 
informed him that since he did not complete his appeal within 
one year from the date of the September 17, 1993, letter, or 
60 days from the Statement of the Case issued April 4, 1994, 
his VA Form 9 could not be accepted as timely filed.

The veteran's Notice of Disagreement on the timeliness of 
appeal issue was received in July 1997.  He was issued a 
Statement of the Case in August 1997, and his Substantive 
Appeal was received in October 1997.

In his October 1997 Substantive Appeal, the veteran contended 
that the medical evidence supported his claim for increased 
disability ratings.  With respect to the timeliness of appeal 
issue, the veteran stated that he had presumed that he had 
filed a timely Substantive Appeal to the September 1993 
rating decision.  Further, he asserted that the merits of his 
underlying claims for increased ratings were such that the 
Board should set aside the decision that his Substantive 
Appeal was not timely filed, although he presumed that he 
filed it on time.


Legal Criteria.  The Board has jurisdiction over appeals 
involving benefits under the laws administered by the VA.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101 (1998).  Pursuant to 38 
U.S.C.A. § 7105(a), a request for appellate review by the 
Board of a decision by the RO is initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case has been furnished.  See 38 C.F.R. 
§ 20.200.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.


Analysis.  In the instant case, the veteran was notified of 
the adverse rating decision in correspondence dated September 
17, 1993.  His Notice of Disagreement was received in January 
10, 1994, and a Statement of the Case was issued to the 
veteran on April 4, 1994.  Therefore, the veteran had until 
September 1994 to submit a timely Substantive Appeal.  
Nothing that could qualify as a substantive appeal was 
received within this time period.  See 38 C.F.R. § 20.202.  
In fact, the veteran's Substantive Appeal (VA Form 9) was 
dated in March 1997, and received in April 1997.  Thus, the 
evidence on record shows that the veteran did not submit his 
Substantive Appeal until approximately two and a half years 
after his appeal period had expired.

The veteran has contended that the merits of his underlying 
claims are such that the Board should set aside the decision 
regarding the untimely filing of his Substantive Appeal.  
However, the veteran's contention is without legal merit.  
Absent a rating decision, a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
does not have jurisdiction over an issue.  Roy v. Brown, 5 
Vet. App. 554 (1993); see also Bernard v. Brown, 4 Vet. App. 
384, 390 (1993) (before claimant may secure appellate review 
by Board, there are a series of "very specific, sequential, 
procedural steps that must be carried out . . ."  Appellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal, after issuance of a 
Statement of the Case).  These documents must be submitted 
within the time period prescribed by law.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108.


ORDER

Inasmuch as a timely appeal was not perfected for the rating 
decision of September 14, 1993, the benefit sought in this 
appeal is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

